ACCEPTED
                                                                                          04-14-00811-CV
                                                                              FOURTH COURT OF APPEALS
                                                                                   SAN ANTONIO, TEXAS
                                                                                     5/28/2015 3:52:03 PM
                                                                                           KEITH HOTTLE
                                                                                                   CLERK

                                 04-14-00811-CV
                            IN THE COURT OF APPEALS
                               FOURTH DISTRICT                         FILED IN
                                                                4th COURT OF APPEALS
                                 SAN ANTONIO                     SAN ANTONIO, TEXAS
                                                                05/28/2015 3:52:03 PM
                                                                    KEITH E. HOTTLE
                             RANDY COLEMAN                               Clerk

                       AND JIM COLEMAN COMPANY,
                                                                Appellants

                                         V.

                                 RALPH DEAN,
                                                                Appellee


                 FIRST UNOPPOSED MOTION FOR EXTENSION
                     OF TIME TO FILE APPELLEE’S BRIEF


TO THE HONORABLE COURT OF APPEALS:

      Ralph Dean, Appellee in the above-entitled and numbered cause, files this his

First Unopposed Motion for Extension of Time to File Appellee’s Brief and in

support thereof would respectfully show the Court as follows:

      1.     The Clerk’s Record in this cause was filed on December 22, 2014, while

the Reporter’s Record was filed on January 30, 2015. Following two unopposed

extensions of time, Appellant Randy Coleman filed his Brief on April 29, 2015, and

Appellant Jim Coleman Company filed its Brief on May 1, 2015, making Appellee’s

Briefs currently due on May 29, 2015, and June 1, 2015.

04-14-00811-CV                                                       1st Unopposed MET
Coleman v Dean                       Page 1 of 5                 to File Appellee’s Brief
      2.     This is Appellee’s first motion for extension of time and no extensions

have previously been granted with respect to Appellee’s Brief(s). Appellee is

requesting thirty (30) additional days from the later of the current two deadlines to

file his Brief(s), which would make Appellee’s Brief(s) due July 1, 2015.

      3.     This is a restricted appeal as to Appellant Randy Coleman.

      4.     Appellee is requesting a 30-day extension for the following reasons:

appellate counsel for Appellee, Frank Weathered, was out of town May 7 through

May 9 on personal business with his wife; on May 12 Mr. Weathered was out of the

office for a premises inspection and on May 14 Mr. Weathered attended an oral

deposition for most of the day in Case No. 2:15-CV-00097, Cottens Barbeque, Inc.

v. Cottens Catering Company, LLC, In the U.S. District Court for the Southern

District of Texas, Corpus Christi Division; the week of May 18, Mr. Weathered

assisted in the preparation of the Reply Brief of Garnishees-Appellants in Case

No. 14-20619, Alberto Licea, et al. v. Curacao Drydock Co., Inc. v. Formosa Plastics

Marine Corp., et al., In the U.S. Court of Appeals for the Fifth Circuit;

Mr. Weathered was out of the office for the Memorial Day holiday on May 25 and

to celebrate his May 26 birthday; and Mr. Weathered is currently preparing for a two-

day final hearing in No. S-11-6094-CV-B, Mary Odem, et al. v. Dennis Berry, et al.,

In the 156th Judicial District Court, San Patricio County, Texas.

04-14-00811-CV                                                          1st Unopposed MET
Coleman v Dean                        Page 2 of 5                   to File Appellee’s Brief
      5.     This extension request is not for delay but that justice be done.

      6.     Mr. Paul R. Lawrence, counsel for Appellants Randy Coleman and Jim

Coleman Company, has been consulted regarding this motion and he has indicated

that Appellants do not oppose this request.

      WHEREFORE, PREMISES CONSIDERED, Appellee Ralph Dean prays that

the Court grant this motion and extend the time for filing Appellee’s Brief to July 1,

2015. Appellee prays for such other and further relief to which he may be entitled.


                                       Respectfully submitted,

                                       DUNN WEATHERED COFFEY
                                       RIVERA & KASPERITIS, PC
                                       611 South Upper Broadway
                                       Corpus Christi, Texas 78401
                                       TEL: 361.883.1594
                                       FAX: 361.883.1599
                                       EMAIL: frank@weatheredlaw.com

                                       BY /s/ Frank Weathered
                                           Frank Weathered
                                           Texas State Bar No. 20998600

                                       ATTORNEY-IN-CHARGE FOR
                                       APPELLEE RALPH DEAN




04-14-00811-CV                                                        1st Unopposed MET
Coleman v Dean                        Page 3 of 5                 to File Appellee’s Brief
Of Counsel:

Charles C. Webb, Jr.
Texas State Bar No. 21039500
Parker S. Webb
Texas State Bar No. 24085648
WEBB CASON, PC
710 North Mesquite Street
Corpus Christi, Texas 78401-2312
TEL: 361.887.1031
FAX: 361.887.0903
EMAIL: charlie@wcctxlaw.com
EMAIL: parker@wcctxlaw.com

J. Michael Guerra
Texas State Bar No. 08581310
LAW OFFICE OF J. MICHAEL GUERRA
1600 E. Main Street, Suite 227
P.O. Box 1968
Alice, Texas 78333
TEL: 361.668.7344
FAX: 361.664.1003
EMAIL: jmguerra14@gmail.com




04-14-00811-CV                                       1st Unopposed MET
Coleman v Dean                     Page 4 of 5   to File Appellee’s Brief
                          CERTIFICATE OF SERVICE

       This is to certify that on MAY 28, 2015, this document was electronically filed
pursuant to TEX. R. CIV. P. 21(f)(1) and a true and correct copy was served on counsel
of record listed below through the electronic filing manager if the email address is on
file with the electronic filing manager, pursuant to TEX. R. CIV. P. 21a(a)(1). If the
email address of any attorney listed below is not on file with the electronic filing
manager, a true and correct copy of this document was served pursuant to TEX. R.
CIV. P. 21a(a)(2).

                                                    /s/ Frank Weathered
                                                      Frank Weathered

Mr. Paul R. Lawrence
LAWRENCE & BACA, PLLC
2180 North Loop West, Suite 510
Houston, Texas 77018
FAX: 713.864.0179
EMAIL: prlawrence@lbandd.com
Attorney for Appellants




04-14-00811-CV                                                         1st Unopposed MET
Coleman v Dean                        Page 5 of 5                  to File Appellee’s Brief